Citation Nr: 1513610	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  08-23 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bipolar disorder and substance abuse.  

2.  Entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder and substance abuse, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1971 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  Jurisdiction of this appeal was later transferred to the VA RO in Louisville, Kentucky.  

In October 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of the hearing has been added to the record.  In July 2012, the Veteran was notified that the Veterans Law Judge who conducted that hearing was no longer employed at the Board, and the Veteran was offered the opportunity for another hearing.  He indicated that he did not want to appear at another hearing and requested that his case be considered based on the evidence of record.

In an August 2013 action, the Board denied the Veteran service connection for bipolar disorder and substance abuse, and for an acquired psychiatric disorder other than bipolar disorder, to include PTSD.  He subsequently appealed this determination to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2014 Order, the Court granted a Joint Motion for Remand (Joint Motion) which vacated the Board's August 2013 service connection denials and returned those issues to the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported receiving VA medical treatment, including psychiatric treatment, at the VA Medical Center in Danville, Illinois beginning in 1973.  In 2007, the RO requested records of such treatment; the records received, however, were only for the period from January 1996 to September 2002, with the exception of a April 1992 clinical record.  No additional pre-1996 treatment records were received.  The RO made a formal finding of unavailability of the remainder of the pre-1996 records, and so informed the appellant.  

Upon review of the record, however, the parties to the Joint Remand determined that the RO had no basis for this finding, as no follow-up requests were made to the Danville VA Medical Center to determine if in fact any pre-1996 records were destroyed or otherwise unavailable.  Thus, VA had yet to fulfill its statutory duty to the Veteran to assist him in the development of his claim when these records were declared unavailable.  See 38 U.S.C.A. § 5103A(b).  Remand is thus required in order for the agency of original jurisdiction (AOJ) to obtain the reported pre-1996 VA treatment records.  If such records are unavailable, a statement to that effect from the medical center must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request any pertinent medical records not already received from the Danville, Illinois, VA Medical Center and any other VA facilities at which the Veteran has received treatment for the disabilities on appeal.  This request should include, but not be limited to, any medical records dated from 1973 to January 1996.  Any updated treatment records after August 2013 should also be requested.  If no such records are available, that fact must be noted for the record, and all attempts to obtain such records must be documented within the claims file.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

